Memorandum Per Curiam.
While the plaintiff could not recover under the Emergency Price Control Act of 1942 because there was no proof of any overcharge as defined by that act (§ 205, subd. [e] ; U. S. Code, tit. 50, Appendix, § 925, subd. [e]) nevertheless she did give proof of a breach of the lease which entitled her to some damages. Subdivision (c) of section 1 of the Rent Regulation for Housing in the New York City *771Defense-Rental Area (8 Fed. Reg. 13914, 13915) provides that provisions of leases not inconsistent with the regulations are enforcible. An improper demand in the complaint did not destroy the right to proper damages on the facts which were uncontradicted.
The judgment should he unanimously reversed on the law and new trial granted, with $30 costs to appellant to abide the event. New trial to be limited to the cause of action for compensatory damages by reason of the claimed breach of the provision of the lease for services.
MacCbate, MoCooey and Steinbrink, JJ., concur.
Judgment reversed, etc.